Citation Nr: 0032704	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with coronary insufficiency, status post myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
April 1963, from January 1964 to December 1967, and from 
December 1990 to April 1991.  He also had a number of periods 
of active duty for training as a member of the South Carolina 
Air National Guard.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's original claim for service connection for 
arteriosclerotic heart disease with coronary insufficiency, 
status post myocardial infarction, was denied in a May 1996 
rating action.  He was notified of the decision and did not 
perfect an appeal; under the law, the decision became final.

The present appeal arises from a November 1998 rating action, 
in which the RO denied the veteran's attempt to reopen his 
claim for service connection for arteriosclerotic heart 
disease with coronary insufficiency, status post myocardial 
infarction.  The veteran filed an NOD in December 1998, and 
the RO issued an SOC in January 1999.  The veteran filed a 
substantive appeal, also in January 1999.  In March 1999, the 
veteran testified before a Hearing Officer at the VARO in 
Columbia.  A Supplemental Statement of the Case (SSOC) was 
issued by the Hearing Officer in April 1999.  Thereafter, in 
a May 2000 decision, the Board reopened the claim and 
remanded the veteran's appeal to the RO for additional 
development.  An SSOC was issued in August 2000.  



REMAND

The Board notes that, in our May 2000 Remand order, we 
requested that the RO contact the State of South Carolina 
Military Department, Office of the Adjutant General, in 
Columbia, South Carolina, and request information pertaining 
to whether the veteran was on active duty (AD), active duty 
for training (ADT), or inactive duty for training (IADT), on 
June 3, 1993, and, whichever status was in effect, when that 
period of duty ended.  The RO was instructed to contact any 
other appropriate repository of military records, if 
necessary.  

Thereafter, the RO contacted the State of South Carolina 
Military Department, Office of the Adjutant General, by 
letter dated in June 2000.  In August 2000, the Office of the 
Adjutant General notified the RO by letter that it did not 
have on file the records that had been requested, but that 
the records could be on file at the National Personnel 
Records Center (NPRC), in St. Louis.  In addition, the Office 
of the Adjutant General sent the RO a copy of an ANG (Air 
National Guard)/U.S. Air Force Reserve (USAFR) point credit 
summary.  This document was duplicative of evidence already 
on file, and in particular, reflected the time period from 
May 24, 1993, to May 28, 1993, as well as from June 1, 1993, 
to June 3, 1993, as "annual tour", with respect to the type 
of duty.  Following receipt of the letter from the Office of 
the Adjutant General, no subsequent attempt was made by the 
RO to contact NPRC, or to otherwise verify the veteran's duty 
status.  In an August 2000 SSOC, the RO reported that the 
veteran's duty status during May and June 1993 had been IADT, 
and that the veteran was not eligible for service connection 
for manifestations of cardiovascular disease under the law.  

The Board takes this opportunity to note that, in November 
2000, Congress passed, and the President signed into law, new 
legislation allowing for service connection for strokes and 
heart attacks incurred or aggravated by members of reserve 
components in the performance of duty while performing IADT.  
See Veterans Benefits and Health Care Improvement Act of 
2000, Public Law No. 106-419, 114 Stat. 1822, § 301 (2000).  

With respect to the RO's finding that the veteran's May and 
June 1993 period of duty was IADT, evidence in the form of 
State of South Carolina Military Department personnel orders, 
dated in May 1993, reflects that the veteran was to undergo 
local annual training.  The dates of training were reported 
as being from May 24, 1993, to May 28, 1993, and from June 1, 
1993, to June 3, 1993.  In the remarks section it was noted, 
"Home or place from which called to AD and active duty 
station [i]s located within corporate limits of same city or 
town.  Mbr [member] will commute."  There is no indication, 
from this record, that the veteran was necessarily on IADT.  
In addition, in the ANG/USAFR point credit summary, two 
numerical designators, #'s 7 and 8, were noted to represent 
paid and non-paid IADT, respectively.  The veteran's duty 
period in May and June 1993, was assigned numerical 
designator #4, for annual tour.  The Board further notes that 
the RO gave no explanation for its finding that the veteran's 
annual tour was IADT.  

The U.S. Court of Appeals for Veterans Claims has emphasized 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order.  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  In 
this instance, the RO's failure to contact NPRC after it was 
notified by the Office of the Adjutant General that the 
veteran's records might possibly be located at that 
repository, reflects a failure on the part of the RO to 
comply with the Board's remand order.  The U.S. Court of 
Appeals for the Federal Circuit has definitively ruled that 
making only a single request for pertinent service medical 
records amounts to procedural error.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  See also Gobber v. Derwinski, 2 
Vet.App. 470, 472 (1992) (VA has a heightened duty to assist 
when pertinent records are in the control of the U.S. 
Government). 

Accordingly, an additional remand is in order so the RO can 
contact NPRC and attempt to obtain that pertinent information 
as requested by the Board in May 2000.  In this respect, 
while it appears that the veteran was on some type of AD or 
ADT during his annual tour, this fact needs to be verified 
before the Board can proceed further with the veteran's 
appeal.  In addition, it is also important to make a factual 
determination as to when (i.e., at precisely what hour) on 
June 3, 1993, the veteran's tour of duty officially ended.  
The veteran has contended that his summer camp training 
exercise was to have been completed on June 3, 1993, at 
midnight. 

In addition, we note that, since our May 2000 decision, 
Congress has passed, and the President has signed law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in this process, but 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000).  This Act contains, in pertinent 
part, the following new sections, to be codified in title 38, 
United States Code, with respect to the duty to assist and 
the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *
§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Board is cognizant that the veteran has contended that 
his heart attack actually occurred on June 3, 1993, while he 
was still on what he has reported to have been active duty 
for training.  A statement from Technical Sergeant Kenneth 
Fowler noted that he and the veteran had been working 
together on June 3rd, and the veteran had complained of 
having indigestion and pain in his right arm.  A statement 
from another individual noted that he had seen the veteran at 
J.C. Penny's at 5:30 p.m., and that he was looking very ill.  
The veteran was subsequently diagnosed with a heart attack at 
around 2:00 a.m. on June 4, 1993, at the Toumey Regional 
Medical Center emergency room.  


Whether the veteran's physical distress on June 3, 1993, was 
a sign or symptom of his heart attack, or whether he was 
actually suffering from a heart attack at that time, is a 
medical question which the Board is not qualified to answer.  
We may consider only independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  

Thus, in keeping with the regulations as set out in the 
Veterans Claims Assistance Act of 2000, to include the duty 
to assist under section 5103A(d)(2), the Board believes that, 
besides contacting NPRC , the RO should refer this case for a 
medical review and opinion, to include a determination, from 
review of the medical records, as to the time of onset of his 
heart attack, i.e., was the veteran actually suffering from a 
heart attack the afternoon of June 3, 1993, when he was 
reported to be complaining of indigestion, right arm pain, 
and generalized illness-like feeling?  

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred and 
the veteran's claim for service connection for 
arteriosclerotic heart disease with coronary insufficiency, 
status post myocardial infarction, is REMANDED to the RO for 
the following action:  

1. The RO should contact NPRC in St. Louis, 
or any other appropriate repository of 
military records, and request information 
to verify whether the veteran was on AD, 
ADT, or IADT on June 3, 1993, and to 
further verify, whichever duty status was 
in effect, when that period of service 
officially ended, specifically, on what 
date and at what hour?  The RO should 
then incorporate this information into 
the claims folder.  

2. The RO should refer the veteran's claims 
file, including this Remand decision, to 
an appropriate VA medical reviewer, and 
that physician should be requested to 
review the claims file, including 
hospital reports, lay statements, and the 
veteran's contentions, and to express an 
opinion as to whether the veteran's 
reported physical complaints or symptoms 
of right arm pain, indigestion, and a 
generalized illness-like feeling, 
reported on June 3, 1993, were the first 
signs and symptoms of his heart attack, 
diagnosed on June 4, 1993, i.e., when did 
the veteran's heart attack begin or first 
occur?  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the aforementioned 
development action has been conducted and 
completed in full.  If any required 
action is incomplete, appropriate 
corrective action is to be implemented.

4. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for service connection 
for arteriosclerotic heart disease with 
coronary insufficiency, status post 
myocardial infarction.  If the action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished an SSOC concerning all 
evidence added to the record since the 
last SSOC.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either 
legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is 
to further develop the record and ensure due process of 
law.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



